DETAILED ACTION
The previous office action is vacated and herein replaced with this action. The statue under 103 was wrongly applied previously. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 2/10/2022
 	Claims 103-108, 110 and 112-133 are pending. 
	This application claims priority as a 371 filing of PCT/US2016/036602 filed 6/9/2016 which claims priority to U.S. Provisional Patent Application No. 62/173,321, filed on June 9, 2015; and U.S. Provisional Patent Application No. 62/294,493, filed on February 12, 2016, the entire contents of each of which are expressly incorporated herein by reference.
As the priority documents do not completely support the claims, the disposition of the claims is the following. 
The goal of a T cell add-back is not a stated goal in any of the priority documents nor is there mention of either a database scheme for selecting the first allele specific gRNA or use of allele specific antibodies in the priority document US 61/173,321 but the steps could not be found until U.S. provisional application 62/294,493 thus establishing a priority date for these limitations at 2/12/2016.  Therefore, claims 108, 128, 132 and 133 have a priority date of 2/12/2016. The remaining claims have a priority date of 6/9/2015.

Information Disclosure Statement
An IDS filed  2/10/2022 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. A document under Foreign Patent Documents has not been considered and has been crossed out as this publication is not in English nor accompanied by an explanation of the relevance, “as it is presently understood by the 

Response to Amendments
Applicant’s amendment and arguments are sufficient to overcome the rejections under 35 USC 112(b) and 112(1st paragraph).  Based on applicant’s arguments, claim 133 would be sufficient to recite at the conclusion –wherein the top ranked gRNA molecules are selected as the one or more gRNAs to be the first allele specific gRNA molecule.  

Claim Objections
Claim 113, 115, 116 and 128 are objected to because of the following informalities: to be proper the following Markush claims should be amended to use “or” in claims 113, 115, 116.  
For grammatical accuracy, the term in claim 128 “can be” should be replaced with “is”. 
Appropriate correction is required.

Claim 131 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 103. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Upon reconsideration, it is not clear that claim 131 has any unique features that distinguish it from claim 103. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 103-107, 110, 112, 114-120 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi et al (Nature, 2014, page 1-9; see entire document) in view of Hacke et al (Immunol Res. 2009 ; 44(1-3): 112–126; see entire document from IDS filed 2/26/2018) in view of Kim et al (WO 2014065596; see entire document. This rejection is maintained for reasons of record. The rejection has been reworded for emphasis.
Hacke et al directs one to modify one allele of HLA-A (page 3 and 4).
In principle, modifications to reduce or eliminate expression of specific HLA expression on donor cells would reduce alloreactive immune responses, the need for full HLA matching, and the need to suppress the host immune system. The goal of this approach is to achieve down-regulation of HLA expression sufficient to alleviate graft rejection without deleteriously impacting immune responses against foreign pathogens.

This is done by allele specific targeting wherein specific sequences correlating with allele specific targets were identified and used. 
To test two different targets for HLA silencing, candidate siRNA sequences directed against unique sequences in human HLA-A0201 (HLA-A2 allele-specific) and against common sequences conserved among Class I loci (HLA-ABC pan-specific) were designed as short hairpin RNA (shRNA) loop structures and cloned into pLentiLox-DsRed (Figure 3).

The modifications occur in blood cells (see e.g. page 6). 
Hacke et al do not teach that this is done by Cas9/gRNA molecules. However, to do so was known in the art. This is evidenced by two references- Yoshimi teaches how to create and use allele specific Cas9/gRNA sequences and Kim shows how to use Cas9/gRNA with Hla. 
Yoshimi et al teach allele specific editing of in vitro cells. In this method, isolated cells receive a Cas9 molecule and an allele specific gRNA (see e.g. page 3, col 2). The method results in knockout or knockin in the cells (see table 1). Thus targeting single alleles (see e.g. page 5, col 2, last ¶).
To do so in HLA cells was shown to be possible as shown by Kim et al wherein HLA was inactivated by Cas9/gRNA (see abstract)
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the specifics of Yoshimi et al to modify the cells of Hacke in light of the ability shown by Kim to do so. Such a modification would have resulted in a method encompassed by the claims. As noted above: 1) Hacke et al teach design of allele specific gRNA with Cas9 to selectively modify an allele and 2) Kim teaches that Cas9 can be used to modify HLA and 3) Hacke teach that HLA alleles can be modified in an allele specific manner. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved cells for transfusion. 
Regarding claim 104, Kim ¶0394 teaches use of 2 gRNAs. 
Regarding claim 105-107, Kim et al teach the gRNA can be modified with ARCA (see e.g. ¶1949). 
Regarding claim 110, Hacke et al teaches the cell can be lymphocytes or bone marrow (see e.g. page 6). 
Regarding claim, 112, Hacke teaches targeting HLA-A (see e.g. page 6). 
Regarding claims 114-118, Kim teaches Cas9 i.e. D10A can be delivered as a nucleic acid encoding thereof or as a protein wherein the protein can be part of a complex with the gRNA (see abstract, ¶0004, 0103, 0168).
Regarding claim 119 and 120, Yoshimi teaches use of a template sequence such as ssODN (see e.g. table 3 and figure 3). 


Response to Arguments
First, applicants argue that the prior art does not render the claims obvious. Specifically, applicants argue that Yoshimi are only facing two alleles as opposed to HLAs with 100s of HLA alleles. As well, applicants argue that Hacke et al teach pan specific siRNA and not allele specific targeting. 
The issue raised by applicants as to targeting single HLA alleles with Cas9/gRNA in blood cells ignores that it is the combination of references that are considered. 
When considering obviousness of a combination of known elements, the operative
question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at, 82 USPQ2d at 1396. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
See In re Keller, 642 F.2d 413,208 USPQ 871 (CCFA 1981).
If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ,82 USPQ2d at 1396.

In this case, the ability to target single HLA alleles is demonstrated by Hacke et al successfully. It is noted that Hacke et al teach allele and pan-specific siRNA. The pan-specific siRNA are control sequences. 
Shown below are the allele-specific siRNA sequences (designed against HLA- A2.1 (A*020101 allele)) and pan-specific siRNA sequences (against conserved regions in HLA-A, B, C) that were designed and tested in the pLentiLox vector.


Hence, Hacke et al provides direct teachings and motivation to target single alleles of HLA.
Secondly, applicants argue that they have unexpected results. However, it is not clear what these unexpected results are. The statement is not accompanied by a demonstration of fact regarding the unexpected results. In this case, the art demonstrates that the inactivation of one or more donor HLA alleles is desired to reduce the severity of GVHD as set forth above. Hence, this would not be an unexpected property. As well, absent evidentiary results, the statement is simply a subjective statement. 
That the use of allele-specific gRNAs is advantageous is not newly identified by applicants. This finding was shown by Yoshimi et al.  
Our CRISPR/Cas platform also facilitated allele-specific genome editing. The allele-specific CRISPR/Cas targeted the exact allele of the target gene by a specific gRNA that could discriminate a single SNP of the targeted allele in heterozygous F1 rat hybrids. In the Cas9/gRNA-injected embryos, the specific gRNA for the F344-albino mutation (gRNA:Tyrc) only targeted  the F344-allele (6/21), while the gRNA for DA-wild-type (gRNA:TyrC) only targeted the DA-allele (7/23), thereby changing the dominant coat-colour phenotype of the F1 pups (Fig. 2c). The allele-specific genome editing may be used for targeting genes that affect disease-related phenotypes in a dominant-negative. manner. It may also be applicable to larger heterogeneous populations in which it has proven difficult to create inbred lines, or in human/primate cell lines or stem cells that are normally genetically very heterogeneous.

Conclusion
Claims 108, 113, 121-126 and 128-133 are objected to as dependent on a rejected claim. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/            Primary Examiner, Art Unit 1633